Citation Nr: 1047567	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.
 
2.  Entitlement to service connection for hearing loss in the 
left ear. 

3.  Entitlement to service connection for a positive TB test. 

4.  Entitlement to service connection for hepatitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disability. 

6.  Entitlement to an initial compensable rating for residuals of 
a right fifth metatarsal fracture. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1971to March 
1973 and from February 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from 
August 2006 and October 2006 rating decisions.  

The issues of service connection for a cervical spine disability 
and left ear hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A positive purified protein derivative (PPD) test does not 
constitute evidence of past or present active tuberculosis; 
pulmonary tuberculosis was not diagnosed during service or at any 
time thereafter.

2.  The hepatitis that the Veteran was treated for in service was 
not chronic in nature and is not shown to have caused any 
residual chronic disability.  

3.  The range of motion in the Veteran's left knee, even 
considering functional limitation caused by pain, exceeds the 
limitation of motion required for even a noncompensable rating.  
No instability or subluxation has been shown on clinical testing 
or has been alleged by the Veteran.

4.  The Veteran's right foot disability is not shown to be of 
moderate severity.


CONCLUSIONS OF LAW

1.  The Veteran's claimed pulmonary tuberculosis was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).  

2.  The Veteran's claimed hepatitis was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).  

3.  Criteria for an initial rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2010).

4.  Criteria for an initial compensable rating for residuals of a 
right foot fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5284 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

Positive Tuberculosis test
 
As noted above, the initial requirement for establishing a valid 
claim for service connection is evidence of a current disability, 
and with regard to the Veteran's claimed positive PPD test, this 
objective criterion has not been met. 

Service treatment records do not reflect that the Veteran has 
ever been diagnosed with tuberculosis.  It is true that in 
February and April 1991 the Veteran had positive PPD tests, and 
this is clearly documented in his service treatment records.  
However, a positive PPD test is not the same thing as a medical 
diagnosis of active tuberculosis; nor is it by itself considered 
a disability that can be service-connected.  Rather, a PPD test 
result is considered to be a laboratory finding used in exploring 
a possible diagnosis of tuberculosis; purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 
1962 (30th ed. 2003).  Thus, service connection is not available 
based solely on a showing of a positive PPD skin test.  Instead, 
there must be a showing of active tuberculosis. 
 
As noted, the Veteran did have a positive PPD test while on 
active duty, but a review of the service treatment records and 
post-service treatment records does not show that he was ever 
actually diagnosed with tuberculosis; and neither the Veteran nor 
his representative has actually alleged such.  As such, in the 
absence of any history of active tuberculosis, the question of 
etiology of any such exposure is moot. 
 
Thus, the competent evidence does not establish that the Veteran 
has a disability for which service connection is sought, and 
there can therefore be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, 
the claim for service connection for tuberculosis is denied 
because the first essential criterion for the grant of service 
connection (competent evidence of the disability for which 
service connection is sought) is not met. 
 
Hepatitis 

The Veteran initially filed a claim for service connection for 
hepatitis in 1973.  He was scheduled for a number of VA 
examinations in conjunction with his claim, but he continually 
reported that he was unable to attend.  It appears from a review 
of the claims file that the RO intended to deny the Veteran's 
claim; however, no rating decision is of record.  As such, 
because the Veteran's claim was not specifically adjudicated, new 
and material evidence is not needed in this case.  However, 
because the Veteran failed to prosecute his claim by attending 
scheduled medical examinations, his claim in 1973 is considered 
to have been abandoned.  See 38 C.F.R. § 3.158 (2010).  The 
regulations provide that when a claim is abandoned, the Veteran 
may file a new claim at any time.  In this case, the Veteran 
filed a new claim for service connection for hepatitis that was 
received in September 2005.  

The Veteran asserts that he developed hepatitis in basic training 
in 1971, and service treatment records show that the Veteran was 
found to have hepatitis during service in July 1971.  

Additionally, the Veteran contends that his exposure to hepatitis 
has resulted in a number of health problems.  For example, in 
September 2006, the Veteran claimed that his hepatitis had caused 
the vein in his left arm to collapse.  He denied that he was 
seeking compensation for the collapsed vein condition but felt it 
was indicative of how his body had been damaged by hepatitis.  
In November 2006, the Veteran added that his hepatitis had also 
caused irritable bowel syndrome, reliance on stool regularity 
medicines, and depression.  
 
Based on the Veteran's claims, he was provided with a VA 
examination in July 2006 to determine whether he had chronic 
hepatitis, and if so whether it had caused any secondary health 
condition.  The examiner reviewed the Veteran's claims file and 
examined the Veteran.  The examiner explained that there were no 
service treatment records that explained what type of hepatitis 
the Veteran actually had in service.  The examiner reviewed a 
hepatitis profile for the Veteran that showed he had a negative 
hepatitis B surface antigen, which the examiner explained ruled 
out chronic active hepatitis B.  The Veteran's hepatitis A 
antibody IgM was shown to be negative, but his hepatitis B core 
antibody was positive, which the examiner explained was an 
indication that the Veteran had some contact with hepatitis B in 
the past.  The examiner explained that the tests showed that the 
Veteran had previously had contact with hepatitis B and may have 
even had hepatitis B at one time, but the test results meant that 
the Veteran did not have chronic hepatitis B.  The examiner added 
that the negative hepatitis A antibody suggested that the 
Veteran's hepatitis during active duty was not type A, and that 
the positive core antibody for hepatitis B suggested that the 
hepatitis in service was hepatitis B.  The examiner added that he 
found no hepatitis C antibody study.  However, a May 2001 VA 
treatment record indicated that the Veteran had previously tested 
negative for hepatitis C.  

The examiner concluded that the Veteran's episode of hepatitis in 
the military was likely hepatitis B.  However, he found that the 
in-service hepatitis B was an acute form, as there was no 
evidence of chronic active hepatitis B.  The examiner also found 
no evidence of hepatitis A.  Additionally, the examiner asserted 
that there was no evidence that the Veteran was presently having 
any adverse effects as a result of having hepatitis B while in 
the military because the Veteran did not presently have either 
hepatitis B or any form of liver disease.

It is not disputed that the Veteran had hepatitis while in 
service.  However, service connection requires not only the in-
service occurrence of a disease or injury, but also a chronic 
disability that results from such a disease or injury.  In this 
case, the examiner found that while the Veteran had hepatitis B 
in service, it was an acute and transitory disease that did not 
cause any permanent residual disability such as liver disease.

Private and VA treatment records also fail to show any permanent 
residual disability from the hepatitis B which the Veteran had in 
service. 

The Board acknowledges the Veteran's contentions that his 
hepatitis caused additional health problems, but this position is 
simply not supported by the medical evidence.  The Veteran is 
competent to identify certain health symptoms and health 
conditions he experiences as he is capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the 
Veteran is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  As such, his opinion is insufficient to provide the 
requisite nexus between the acute hepatitis B that he had in 
service and any current disability. 

Thus, the Board finds that evidence of a present disability has 
not been presented in the case of the Veteran's hepatitis, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Veteran's claim of entitlement to service 
connection for hepatitis or any residual disability is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.

Left knee disability 

In September 2006, the Veteran asserted that he had pain and 
occasional swelling in his left knee.  

The Veteran's left knee is currently rated at 10 percent under 
38 C.F.R. § 4.71a, DC 5261 (2010).  Under DC 5261, a 
noncompensable rating is assigned when extension of the leg is 
limited to 5 degrees; a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees; and a 20 percent 
rating is assigned when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Diagnostic Code 5010, used 
to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  In the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating, while X-ray evidence of arthritis involving two or more 
major joint groups without occasional incapacitating 
exacerbations will warrant a 10 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2009).  In this 
case, although there is x-ray evidence of arthritis, the Veteran 
is already in receipt of a compensable rating for his left knee 
disability under a limitation of motion code.  Therefore, an 
increased initial rating is not warranted under the diagnostic 
criteria for arthritis.    

Under 38 C.F.R. § 4.71a, DC 5260 (2010), a noncompensable rating 
is assigned when flexion of the leg is limited to 60 degrees; a 
10 percent rating is assigned when flexion is limited to 45 
degrees; a 20 percent rating is assigned when flexion is limited 
to 30 degrees; and a 30 percent rating is assigned when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.    

The Veteran was provided with a VA examination in July 2006.  The 
Veteran reported that he had chronic soreness deep in his left 
knee.  The Veteran also described having stiffness in his knee 
that lessened with walking, and he reported having swelling at 
the end of an eight hour shift.  However, on examination, the 
examiner found no swelling, heat, redness, tenderness, or joint 
effusion in the left knee.  On range of motion testing, the 
Veteran demonstrated motion from 0 to120 degrees in his left 
knee, and the examiner noted that normal range of motion was 0 to 
140 degrees.  The examiner added that no pain was demonstrated 
within the range of motion performed.  Furthermore, the Veteran 
performed 10 deep knee bends which produced increasing crepitus 
in the left knee, but range of motion was not diminished by 
repetitive motion.  The Veteran did report additional pain after 
walking more than 100 yards. 

The Board has considered the Veteran's reports of pain subsequent 
to the July 2006 examination.  However, it is noted that despite 
these complaints, neither the Veteran nor his representative in 
numerous correspondences has actually alleged that the Veteran's 
left knee condition has worsened since the July 2006 VA 
examination.  The Veteran's main arguments appear to be that he 
injured his left knee in service, but this injury was 
acknowledged by VA in granting service connection.  The issue now 
becomes what the current severity of the Veteran's left knee is. 

 VA and private treatment records were reviewed, but no 
additional range of motion measurements were provided for the 
Veteran's left knee.

As the Veteran demonstrated full extension, he has not shown to 5 
degrees of loss that is required for even a noncompensable 
rating.  Similarly, the Veteran demonstrated 120 degrees of pain-
free flexion which greatly exceeds the 60 degree limit for a 
noncompensable rating.  Thus, the limitation of motion caused by 
the Veteran's service-connected left knee disability is 
insufficient to mandate a rating in excess of the 10 percent 
initial rating that is already assigned for his left knee.

In reaching this conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the body 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  It is 
noted that the Veteran has complained about pain in his knees.  
However, there is no indication that the pain has caused 
functional limitation in his left knee beyond what was shown by 
range of motion testing.  In July 2006, the examiner found that 
range of motion was not limited by repetitive motion.  Therefore, 
an initial rating in excess of 10 percent is not warranted for 
the left knee disability based on functional loss.

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  However, 
a separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  
Under 38 C.F.R. § 4.71a, DC 5257 (2010), a 10 percent rating is 
assigned for slight impairment of the knee involving either 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for either moderate subluxation or moderate 
lateral instability, and a 30 percent rating is assigned for 
severe subluxation or severe lateral instability.  However, a 
review of the medical and lay evidence fails to show that the 
Veteran has either instability or subluxation in his left knee as 
a result of his service-connected disability.  

On VA examination in July 2006, the Veteran denied any 
dislocation or recurrent subluxation of the left knee but 
reported that he did have instability and giving way of the left 
knee.  However, the VA examiner found that the Veteran's anterior 
and posterior ligaments and medial and lateral collateral 
ligaments were all stable and that both Lachman's sign and 
McMurray's sign were negative.  The Veteran also denied using any 
brace or assistive device for his knee.  Additionally, VA 
treatment records similarly fail to show any findings of left 
knee instability.  As such, no instability or subluxation has 
been demonstrated that would support a separate compensable 
rating under DC 5257.  

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258 (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the tibia 
and fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has any of those conditions.  Specifically, no treatment 
record, or any report of VA examination demonstrate any objective 
finding of dislocation or removal of semilunar cartilage or 
malunion or hyperextension of the left knee.  Similarly, 
ankylosis of the left knee has not been demonstrated. 

Given the findings above, the Veteran fails to meet the schedular 
criteria for an initial rating in excess of 10 percent for his 
left knee disability.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's left knee 
disability that would render the schedular criteria inadequate.  
The Veteran's main symptom is pain, which is contemplated in the 
rating assigned.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted.

As the evidence of record fails to show that an initial rating in 
excess of 10 percent is warranted for the Veteran's left knee 
disability on either a schedular or extra-schedular basis at any 
time during the appeal period, the Veteran's claim is denied.

Residuals of a right fifth metatarsal fracture 

The Veteran fractured his right foot playing softball while in 
the Florida National Guard in 1979.  In January 2006, the Veteran 
reported having occasional pain in his right foot and stated that 
he wore a support cushion for his right foot at that time.
 
In his notice of disagreement, the Veteran argued that while the 
fracture in his right foot had healed, he still had pain in his 
foot at times.

The Veteran currently receives a noncompensable rating for his 
right foot under 38 C.F.R. § 4.71a, DC 5284 (2010).  Under this 
rating code, a 10 percent rating is assigned for moderate foot 
injuries, a 20 percent rating is assigned for moderately severe 
foot injuries, and a 30 percent rating is assigned for severe 
foot injuries.  38 C.F.R. § 4.71a, DC 5284.  

The Veteran had a VA examination in July 2006 at which he 
reported his foot pain was 6/10 but denied taking anything other 
than over the counter medication for his foot.  The Veteran did 
not use a brace, cane, or crutch, but he did use shoe inserts.  
The examiner found no swelling, heat, redness, or joint effusion 
in the Veteran's right foot.  Additionally the Veteran was not 
particularly tender over the fifth metatarsal (the bone he broke 
in service).  The examiner found no evidence of painful motion in 
the right foot, and there was no edema, instability, weakness, or 
tenderness of the right foot.  The Veteran's gait was normal and 
he could stand on his toes and heels.  The examiner also noted 
that there were no callosities, breakdowns, or unusual shoe wear, 
nor was there hammer toe, high arch, or clawfoot deformity.  The 
examiner observed that the Veteran did have a mild flat foot 
condition but that his posture with standing, squatting, 
supination, and pronation was otherwise normal.  A right foot x-
ray was ordered but not done due to the Veteran not reporting to 
the radiology department.  Attempts to reach the Veteran at his 
home and work telephone numbers were unsuccessful.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  As a result, the Board must come to a 
determination solely on the basis of reliable information 
included in the record, which in this case, does not include a 
right foot x-ray.  38 C.F.R. § 3.655 (2010).     

VA and private treatment records have been reviewed, but they do 
not show evidence to support the conclusion that the Veteran's 
right foot disability is moderate in severity.

The Board has considered the Veteran's reports of foot pain as 
well as the Veteran's representative's contention that a moderate 
rating should be granted because of pain.  However, having 
reviewed the objective medical evidence, the Board concludes that 
an initial compensable rating is simply not warranted.  When the 
Veteran's right foot was examined, there was no painful motion, 
and the foot disability did not cause an impaired gait.  
Furthermore, there were no signs that the pain caused any foot 
problems such as callosities, breakdowns, or unusual shoe wear.

The Board does not dispute that the Veteran's foot may be 
painful, but the fact remains that the Veteran does not require 
medical treatment for the foot and he is not prescribed any 
medication for the foot.  The Board has considered 38 C.F.R. §§ 
4.7, 4.40, and 4.45, but even giving consideration to pain, the 
evidence does not show that the foot pain causes sufficient 
functional limitation to be classified as a moderate foot 
disability.

As such, the Board concludes that an initial compensable rating 
is not warranted on a schedular basis.

The Board has also considered whether an extraschedular rating is 
warranted.  However, there is nothing exceptional or unusual 
about the Veteran's right foot disability.  Furthermore, the 
Veteran's only complaint is that the foot is painful, but the 
schedular criteria provide for consideration to be given for 
pain.  As such, the schedular criteria adequately describe the 
Veteran's foot symptoms and an extraschedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111.  
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

VA and private treatment records have been obtained, as have 
service treatment records from the Veteran's time on active duty 
and from his time in the National Guard.  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.  

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these issues.

The Veteran was also provided with VA examinations of his 
hepatitis, his left knee, and his right foot.  The Board finds 
the above VA examinations to be thorough and adequate upon which 
to base a decision with regard to the Veteran's claims.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disabilities under the 
applicable rating criteria.  While the examination was conducted 
in 2006, the duty to assist does not require that a claim be 
remanded solely because of the passage of time if an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  Here, 
there is no allegation that there has been a material change in 
the severity of either the Veteran's right foot disability or his 
left knee disability since his VA examination.  As such, an 
additional examination is not warranted.   As for the Veteran's 
claim for service connection for tuberculosis, VA has not 
obtained a medical examination in relation to this claim because 
there is no competent evidence that the Veteran has a current 
tuberculosis disability.  38 C.F.R. § 3.159(c)(4) (2010).  
  
VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claims, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for tuberculosis is denied. 

Service connection for hepatitis is denied.  

An initial rating in excess of 10 percent disabling for a left 
knee disability is denied. 

An initial compensable rating for residuals of a right fifth 
metatarsal fracture is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran believes that he developed hearing loss in his left 
ear as a result of his service in Operation Desert Storm.  A 
review of the Veteran's service treatment records fails to show 
hearing loss in his left ear for VA purposes.  Audiometric 
testing at the Veteran's separation physical in August 1973 did 
show some decibel loss, but this loss fell short of meeting the 
requirements for hearing loss for VA purposes.  Similarly, 
audiometric testing from the late 1970s and early 1980s also did 
not show hearing loss for VA purposes, and in May 1991, following 
service during Operation Desert Storm, audiometric testing again 
failed to show hearing loss for VA purposes.  However, on the May 
1991 test, the Veteran showed greater decibel loss on this test 
than he had when tested previously.  The Veteran was eventually 
diagnosed with hearing loss in his left ear in 2004, 
approximately 13 years after leaving active duty.  He believes 
that his hearing loss was the result of military noise exposure, 
but an examination has not been provided addressing the etiology 
of the Veteran's current left ear hearing loss.  This should be 
done.

The Veteran contends that he has a neck disability as a result of 
his time in service.  Service treatment records do show 
complaints of stiff neck and neck pain.  In 1999, it was thought 
that the Veteran had a herniated disc in his neck.  As such, 
there are complaints in service and a current diagnosis.  
However, a medical opinion has not been obtained to address the 
etiology of the Veteran's current neck disability.   This should 
be done.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 
2006 to the present. 

2.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims file should be provided.  The 
examiner should diagnose any current neck 
disability and then provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that a 
current neck disability either began during 
or was otherwise caused by the Veteran's 
military service.  In doing so, the 
examiner should specifically address the 
service treatment records showing 
complaints of neck pain and a stiff neck.  
A complete rationale should be provided for 
any opinion expressed.

3.  Schedule the Veteran for a VA audiology 
examination.  The Veteran's claims file 
should be provided, and the examiner should 
review it.  After examining the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hearing loss in the left ear was 
caused by his military service, to include 
any noise trauma that may have been 
sustained therein.  All opinions and 
conclusions expressed must be supported by 
a complete rationale.  In providing the 
opinion, the examiner should address the 
audiometric testing that showed diminished 
hearing in 1991 while on active duty.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


